MEMORANDUM OPINION

                                          No. 04-12-00544-CR

                                    IN RE Raymond Isaac URIBE

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: September 5, 2012

PETITION FOR WRIT OF MANDAMUS DENIED

           On August 27, 2012, relator Raymond Isaac Uribe filed a petition for writ of mandamus,

complaining trial court denied his motion for an examining trial and has failed to set the case for

an examining trial. However, counsel has been appointed to represent relator in the criminal

proceeding pending in the trial court for which he is currently confined. A criminal defendant is

not entitled to hybrid representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim.

App. 2007); Patrick v. State, 906 S.W.2d 481, 498 (Tex. Crim. App. 1995). A trial court has no

legal duty to rule on pro se motions or petitions filed with regard to a criminal proceeding in

which the defendant is represented by counsel.                 See Robinson, 240 S.W.3d at 922.



1
  This proceeding arises out of Cause No. 152268, styled State of Texas v. Raymond Isaac Uribe, in the 227th
Judicial District Court, Bexar County, Texas, the Honorable Philip Kazen presiding.
                                                                                 04-12-00544-CR


Consequently, the trial court did not abuse its discretion by failing to grant relator’s pro se

request for an examining trial. Accordingly, the petition for writ of mandamus is denied. TEX.

R. APP. P. 52.8(a).

                                                          PER CURIAM

DO NOT PUBLISH




                                             -2-